DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to a secondary battery having a plurality of bound-together first electrodes each having a columnar body, a second electrode, and a separation membrane with ion conductivity and insulates between adjacent first and second electrode; 
Group II, claim(s) 16, drawn to method of making a secondary battery having a plurality of bound-together first electrodes having a columnar body, a second electrode, and a separation membrane with ion conductivity and insulates between adjacent first and second electrode.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Unity of Invention is lacking in the instant claims of Groups I and II; they fail to contribute over the prior art because the technical feature linking the groups is known in the prior art.   The technical feature linking Groups I and II is an acidic group-containing polymer and nonaqueous electrolyte arranged between the positive and negative electrode active materials, which is taught by Berkey US Patent 5,916,706.  Berkey teaches a secondary battery that has a plurality of columnar first electrodes 24  having a first active material (lead oxide and free lead) and having a first current collecting unit (wires) 22, a second 18 having a second active material (lead), a second current collecting unit (wires) 32, and a separation membrane (honeycomb body) 10, wherein each wall of the membrane separates each electrode , wherein the secondary battery has a structure in which a plurality of the first electrodes are bound together (bound by the separation membrane/honeycomb body structure and because their current collecting wires 22 are integrated together (see at least  Figs 1-5; col 1, lines 28-32, col 2, lines 35-48, col 3, lines 36-60, col 4, line 16- col 5, line 18). Therefore, the technical feature linking the inventions in Groups I and II does not constitute a special technical feature as defined under PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, the Groups are not so linked by the same or corresponding technical feature to form a single, general inventive concept.
3.	REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CRF 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  
5.	During a telephone conversation with Tiffany Adigwe on 4/28/2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election 16 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
7.	Information disclosure statement (IDS), submitted August 26, 2019, has been received and considered by the examiner. 
Claim Interpretation
8.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

10.	Claim 9 recites “a structure in which a first connecting units that are connected to each of the first electrodes and melts when short-circuiting occurs is connected to the first current collecting unit” but this is confusing and it is unclear if one connecting unit is intended to be claimed or if multiple connecting units are intended to be claimed.  Based on the second part of the claim, it seems that the intended grammar is “a structure in which a first connecting unit that is connected to each of the first electrodes and melts when short-circuiting occurs is connected to the first current collecting unit”.  Claims 10-14 are rejected as being dependent upon a rejected base claim.
11.	Claim 12 recites “an electronic resistance in the electrode of the same polarity” but this limitation lacks antecedent basis.  It is unclear what is meant by “the electrode of the same polarity”.  Same polarity as what?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coors US PG Publication 2013/024408.  
Regarding Claim 1, Coors teaches a secondary battery comprising a first electrode 60 (negative electrode cell) which is a columnar body having a first active material (e.g. carbon, paras 0038-0039), a first current collecting unit (negative electrode grid) 70  connected to the first electrode 60, a second electrode (positive electrode cell) 65 having a second active material (paras 0041-0042), a second current collecting unit (positive electrode grid) 75, and a separation membrane (honeycomb body) 20 that has ion conductivity and insulates between the first and second electrodes, wherein the secondary battery has a structure in which a plurality of the first electrodes 60 are bound together (bound by the separation membrane/honeycomb body structure and because their current collecting wires 50 are integrated together to form 75) while being adjacent to the second electrode with the separation membrane therebetween (see e.g. Fig. 4 which shows a positive or second electrode 65 surrounded by four adjacent negative or first electrodes 60) (see at least Figs 1-4; paras 0009-0014, 0030-0039).
Regarding Claim 2, the second electrode 65  of Coors is a columnar body having the second active material, and the secondary battery has a structure in which the first electrode and the second electrode are alternately arranged and bound together by their entrenchment in the honeycomb separator 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 3, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coors US PG Publication 2013/0244085, as applied to Claim 1, in view of Berkey US Patent 5,916,706.
Regarding Claim 3, Coors discloses the claimed secondary battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Coors fails to specifically disclose that the second electrode is formed of an active material layer that contain the second active material and is formed around the first electrode.  However,  Berkey discloses a secondary battery comprising multiple equivalent configurations including a honeycomb structure of alternating or checkerboard style (first and second) negative and positive electrodes in a honeycomb separator structure, and a cylindrical/columnar structure having a first electrode (columnar cylindrical) body having a first active material, and each layer of anode is a first electrode having a columnar body, said first electrodes being bound together via the separator structure, a first current collecting unit connected to the first electrode (wires extend as illustrated in previous embodiments), a second electrode (cathode surrounding anode) having a second active material and formed around the first electrode, a second current collecting unit connected to the second electrode (wires extend as previously described), and a separation membrane that has ion conductivity and insulates between the first and second electrodes (cylindrical honeycomb body is a KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding Claims 8 and 15, Coors discloses in Figs. 1-3 that an outer perimeter other than end surfaces of first electrode(s) opposes the second electrode with the separation membrane therebetween (since a second electrode surrounds a first electrode opposite one another across a separation membrane) but fails to discuss a length of one side of the first electrode.  However, Berkey recites that in a similar honeycomb structure, cell sizes and quantities are optimizable, as is wall thickness between electrodes (see e.g. col 3, line 53-col 4, line 7), and while Berkey does not specifically discuss the length of one side or length in a radial direction (such that it is 10 µm or more and 300 µm or less or 15 µm or more and 300 µm or less), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the battery of Coors modified by Berkey such that the length of one side of the first electrode or length in a radial direction is 10 µm or more and 300 µm or less because Berkey teaches that the dimensions of each part of the secondary battery is designed for the individual application and a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the  The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
13.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Coors US PG Publication 2013/0244085, as applied to Claim 1, in view of Yamamoto US PG Publication 2007/0224510.
Regarding Claims 4 and 5, Coors discloses the claimed secondary battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Coors discloses that the battery is an alkali metal based battery with a negative electrode active material being e.g. a lithium alloy (para 0038) but fails to specifically disclose that the first electrode has, as the first active material, a carbon material in which crystals are oriented in a longitudinal direction or that the crystals are radially oriented from a center toward an outer perimeter surface when viewed in a cross section taken in a direction orthogonal to a longitudinal direction.  However, Yamamoto discloses a secondary battery having negative active materials such as a metal that can form an alloy with lithium and a carbon material having crystals having a specific orientation (see e.g. paras 0034-0037).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to substitute carbon having crystals with specific orientation for a lithium alloy in the first electrode of Coors because Yamamoto teaches these as functional equivalents in the same type of electrochemical application and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Yamamoto teaches that the carbon crystals are not oriented parallel with the current collector, which would mean they are oriented along the length of the wound electrode of Yamamoto (see e.g. Fig 2).  The skilled artisan would understand that the crystals of Coors modified by Yamamoto would be oriented parallel with the current collector since that is along the length of the electrode and how electrolyte would flow, and it would also be obvious to a person having ordinary skill .
6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Coors US PG Publication 2013/0244085, as applied to Claim 1, in view of Yamamoto US PG Publication 2007/0224510 and Takami US Patent 5,612,155.
Regarding Claim 6, Coors discloses the claimed secondary battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Coors in view of Yamamoto discloses that the first electrode comprises carbon as the first active material, as explained in the rejection of Claims 4 and 5 above, which are incorporated herein in their entireties.  Coors modified by Yamamomoto fails to specifically disclose that the first electrode has, as the first active material, a carbon fiber having a diameter of 10 µm or more and 200 µm or less.  However, Takami discloses a negative active material comprising a carbon fiber having a diameter between 1 and 20 µm, which overlaps the claimed range, and Takami discloses that this material provides a battery with excellent characteristics such as large-current discharge characteristics and negative electrode capacity density, and cycle life (see at least col 2, lines 47-65, col 5, lines 57-67).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the first electrode of Coors modified by Yamamoto from a carbon fiber having diameter of 1-20 µm, which overlaps the claimed range of  10 µm or greater and 200 µm or less, because Takami teaches that a negative electrode using this active material provides a battery with excellent characteristics such as large-current discharge characteristics and negative electrode capacity density, and cycle life.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
14.	Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Coors US PG Publication 2013/0244085.
Regarding Claim 7, Coors discloses the claimed secondary battery as described above in the rejection of Claim 1, which is incorporated herein in its entirety.  Coors discloses that the first electrode is a polygonal prism but fails to specifically disclose that fifty or more of the first electrodes 60 are connected in parallel to the first current collecting unit 70.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to connect fifty or more first electrodes to the first current collecting unit in order to form a battery of increased power by using more sets of electrodes of Coors since the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see 70 but fails to specifically disclose that they are connected in parallel.  However, whether first electrodes are connected in parallel or series is a mere design choice and requires simple rearrangement, and the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
15.	Claims 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Coors US PG Publication 2013/0244085, as applied to Claim 1, in view of Park US PG Publication 2016/0049635.
Regarding Claims 9, 13, and 14, Coors discloses the claimed secondary battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Coors fails to specifically disclose that the secondary battery has at least one fuse structure selected from a structure connected to the first current collecting unit and in which a first connecting unit is connected to the first electrode and melts when a short-circuit occurs and a structure connected to the second current collecting unit and in which a second connecting unit is connected to the second electrode and melts when a short-circuit occurs.  However, Park discloses a secondary battery comprising a plurality of cathodes and anodes including a first electrode 21b with first current collecting unit 42, wherein a fuse structure is connected to each first electrode and to the first current collecting unit, and melts when short-circuiting occurs in order to provide protection from short-circuit (see at least e.g. Figs. 3-5, paras 0052-0073).  An analogous fuse structure is used for the second electrode 22b/second current collecting unit 42 of Park, meeting Claim 13.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the secondary battery of Coors a fuse structure in which a first connecting unit is connected to each first electrode and the first current collecting unit and melts when short-circuiting occurs, a fuse structure in which a second connecting unit is connected to each second electrode and the second current collecting unit and melts when short-circuiting occurs because 
Regarding Claim 10, the fuse structure of Coors modified by Park has the first connecting unit being a current collecting wire 7 and the second connecting unit (other electrode) being a current collecting wire 7. 
Regarding Claim 11, the fuse structure of Coors modified by Park is very thin (wire 7) and while Coors and Park do not specifically recite that the first and second connecting units are thinner than the first and second electrodes, respectively.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the first and second connecting units to be thinner than the electrodes in order to allow the fuse to melt easily since the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04). Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
16.	Claim 16 is not rejected under prior art.  However, this is not an indication of patentable subject matter.  A complete search cannot be conducted until the issue under 35 USC 112b is resolved, because it is unclear how to interpret the “electrode of the same polarity”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729